Citation Nr: 1820655	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to increased ratings for a right knee disability, to include a rating in excess of 10 percent for degenerative osteoarthritis of the right medial compartment, in excess of 30 percent for limitation of extension, and in excess of 10 percent for status post right knee meniscal tear with instability. 


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel



INTRODUCTION

The Veteran served from January 1960 to December 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This matter previously came before the Board in August 2016, at which time it was remanded for additional development.  After further development this matter is now ready for adjudication.

In January 2016, the Veteran was scheduled to testify before a Veterans Law Judge.  However, the Veteran cancelled his Board hearing.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 U.S.C. § 20.703 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. From March 3, 2012 to June 1, 2015, the Veteran's right knee was characterized by limitation of flexion of 80 degrees; limitation of flexion to 45 degrees has not been shown.

2. From June 1, 2015 to February 13, 2017, the Veteran's right knee was characterized by limitation of flexion of 75 degrees, limitation of flexion to 45 degrees has not been shown. 

3. Since February 13, 2017, the Veteran's right knee was characterized by limitation of flexion 0-90 degrees; limitation of flexion to 30 degrees has not been shown.

4. From March 3, 2012 to June 1, 2015, the Veteran's right knee was characterized by limitation of extension of 10 degrees; limitation of extension to 30 degrees has not been shown.

5. From June 1, 2015 to February 13, 2017, the Veteran's right knee was characterized by limitation of extension of 25 degrees; limitation of extension to 30 degrees has not been shown.

6. Since February 13, 2017, the Veteran's right knee was characterized by limitation of extension of 90 to 0 degrees; limitation of extension to 30 degrees has not been shown.

7. Throughout the appeal period, the Veteran's right knee meniscal tear with instability was characterized by slight recurrent subluxation and lateral instability that did not result in moderate or severe impairment. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for limitation of flexion of the right knee have not been met.  38 U.S.C. §§ 1131, 5103 (2012), 3.159, 4.1, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes (DC) 5260, 5261 (2017).

2. The criteria for a rating in excess of 30 percent for limitation of extension of the right knee have not been met.  38 U.S.C. §§ 1131, 5103 (2012), 3.159, 4.1, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes (DC) 5260, 5261(2017). 

3. The criteria for a rating in excess of 10 percent for a right knee meniscal tear with instability have not been met.  38 U.S.C. §§ 1131, 5103 (2012), 3.159, 4.1, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes (DC) 5257, 5261.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file. 

The Board notes that the Court has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this instance, the Veteran's February 2017 VA examination was adequate under the Correia criteria.  Even though some of his examinations before that date may not have fully addressed the Correia factors, the Board cannot retest the Veteran many years after an examination has been conducted.  As a current medical opinion estimating his past range of motion measurements would be mere speculation, the Board finds that the previous examinations can still be utilized for rating purposes.  Therefore, the VA examination reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007)

This appeal was remanded by the Board in August 2016 in order to obtain a VA examination.  The Veteran was afforded VA examinations in February 2017 and June 2017.  Therefore, VA has met its duty to assist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board is now satisfied there has been substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208(1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7(2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of the necessary bones, joint and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part of that comes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

The appropriate diagnostic codes for rating limitation of motion of the right knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-04, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension). 

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71.

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  Id.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  Id. 

Limitation of Motion

The Veteran has asserted that his service-connected right knee disabilities warrant increased ratings. 

In this case, the Veteran's degenerative osteoarthritis of the right medial compartment, has been assigned a 10 percent rating for limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In order to warrant an increased rating based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2017).

In this case, a rating in excess of 10 percent is not warranted based on limitation of flexion.  During a March 2012 VA examination, the Veteran reported that his knee pain has gotten worse since his last evaluation and his pain reaches a 10/10.  He also reported that he experiences flare-ups that occur when the weather changes that last from 1.5 to 2 days.  Upon examination, however, the Veteran exhibited right knee flexion of 80 degrees with painful motion beginning at 45 degrees and extension to 10 degrees.  The examiner noted that the Veteran exhibited normal muscle strength and normal joint stability.  

During an examination in June 2015, the Veteran complained that his right knee pain was constant and he experienced swelling with prolonged car rides.  Upon examination he exhibited flexion of 75 degrees and extension of 25 degrees with pain noted on exam.  On repetitive use testing the Veteran exhibited flexion of 25-55 degrees and extension of 55-25 degrees with normal muscle strength.  The examiner noted no atrophy or ankylosis.  

While the Board has considered the additional limitations during a flare-up condition, it does not appear that such a flare-up condition would so limit his functioning to the extent that a rating in excess of 10 percent would be warranted, especially given the extent of his flexion.  Therefore, a rating in excess of 10 percent is not warranted.

Next, the Veteran's right knee disability has also been assigned a separate 30 percent rating for limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In order to warrant an increased rating in excess of 30 percent, the evidence must show:
* Limitation of flexion to 45 degrees (a separate 10 percent rating under DC 5260); 
* Limitation of extension that is limited to 30 degrees (40 percent under DC 5261);
* Extremely unfavorable ankylosis with the knee in flexion at an angle of 10 to 20 degrees (40 percent under DC 5256). 
See 38 C.F.R. § 4.71a (2017).

The Board finds that a rating in excess of 30 percent is not warranted.  In order to meet the next highest schedular criteria, the Veteran would need to exhibit a limitation of extension of 30 degrees.  Upon examination in June 2015, the Veteran exhibited extension to 25 degrees.  During his February 2017 VA examination, he exhibited extension to 0-90 degrees.  Moreover, limitation of flexion to 45 degrees or ankylosis has not been shown. 

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his right knee, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

Instability

The Veteran's status post right knee meniscal tear with instability has been assigned a 10 percent rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  In order to warrant a higher rating, the evidence must show recurrent subluxation or lateral instability that is:
* Moderate (20 percent under DC 5261); or 
* Severe (30 percent under DC 5261)
See 38 C.F.R. § 4.71a (2017).

The Veteran's March 2012 VA examination notes normal muscle strength and normal joint stability.  Upon examination in June 2015, the Veteran again demonstrated normal muscle strength, no recurrent subluxation, and no lateral instability.  During his February 2017 VA exam, the examiner diagnosed the Veteran with right knee instability and slight recurrent subluxation.  Therefore, the Board finds that based upon the evidence of record, a rating in excess of 10 percent is not warranted as the Veteran did not exhibit moderate or severe recurrent subluxation or lateral instability.  

Finally, the Board has also considered whether a separate rating is warranted for residuals of a torn meniscus.  Under DC 5259, a separate 10 percent rating is warranted for removal of the semilunar cartilage that is symptomatic.  A 20 percent rating is warranted when there are frequent episodes of locking, pain and effusion into the joint.  Here, the Board concludes that it unclear whether the Veteran experiences symptoms that are related to his prior town meniscus.  In any event, it appears that the Veteran's symptoms are already adequately addressed under other diagnostic codes.  Therefore, a separate rating under DDC 5259 is not warranted.  

The Board has considered the Veteran's statements that his right knee disabilities are worse than the rating he currently receives.  Specifically, that he experiences constant right knee pain and has issues with standing, walking, and bending his knees.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain and swelling, because this only requires personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his right knee disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

In light of the above discussion, the Board finds that the preponderance of evidence is against the claim for an increased rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 



ORDER

An increased disability rating for right knee degenerative osteoarthritis of the right medial compartment in excess of 10 percent is denied.

An increased disability rating for limitation of extension of the right knee in excess of 30 percent is denied.

An increased rating for status post right knee meniscal tear with instability in excess of 10 percent is denied. 





____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


